O’Connor, J.
(dissenting). The court holds that the record adequately shows that, before admitting the defendant’s confessions in evidence, the judge found beyond a reasonable doubt that the confessions were voluntary. I disagree.
*399“It frequently happens that a ruling on evidence requires the determination of a preliminary question of fact.... With respect to certain preliminary facts, especially in criminal cases, it is the practice for the judge, after finding the facts, to instruct the jurors to disregard the evidence if they do not believe that the preliminary facts exist. Where the voluntariness of a confession is in issue, for example, the accused is entitled according to the so-called ‘humane practice’ to a voir dire examination in the absence of the jury, and the confession may not be admitted unless the judge makes an affirmative finding of voluntariness. . . . Other situations in which the determination of a preliminary question is similarly shared between judge and jury include the following: the question of whether the requirements for a dying declaration have been established [see Commonwealth v. Key, 381 Mass. 19, 22 (1980); Commonwealth v. Folian, 288 Mass. 494, 497-498 (1934); and Proposed Mass. R. Evid. 104 (f)]; the question of whether in a criminal case the foundational requirements for admission of a document as a business record have been met (see G. L. c. 233, § 78); and the question of whether a document is in the handwriting of a particular person [see Commonwealth v. Tucker, 189 Mass. 457, 471 (1905)]. Unlike the ‘reasonable doubt’ standard of proof regarding confessions . . ., a ‘preponderance of the evidence’ is apparently sufficient to warrant admission and consideration of the evidence in these situations. Commonwealth v. Pollan, supra, 288 Mass. at 498-499 . . . (explicitly rejecting the ‘reasonable doubt’ standard); Commonwealth v. Key, supra, 381 Mass. at 25. The jury, of course, has no role to play unless the judge has made an affirmative finding that the evidence is admissible. ... In the absence of an express finding of preliminary facts, the appellate court will make the following inference [ ]: . . .If the evidence is admitted, it will be inferred from the admission that the necessary preliminary findings were made .... A preliminary *400finding by the judge that a confession of a criminal defendant was voluntary beyond a reasonable doubt must, however, appear from the record with ‘unmistakable clarity.’ See § 9.1.”
P.J. Liacos, Massachusetts Evidence § 3.9.1, at 97-100 (6th ed. 1994).
Section 9.1 of P.J. Liacos, Massachusetts Evidence, at 534-536, contains the following relevant statements.
“Under the so-called humane practice followed in the commonwealth for many years ... a confession may be admitted in evidence only after a preliminary hearing in the absence of the jury and a determination of its voluntariness. ... If the judge determines that the confession was voluntary and admits it, the jury is instructed that they are not to consider the confession unless satisfied that it was the voluntary act of the defendant. ... If the judge concludes that the defendant’s statement was voluntary beyond a reasonable doubt, that conclusion must appear with unmistakable clarity from the record.”
In Commonwealth v. Tavares, 385 Mass. 140, 152, cert. denied, 457 U.S. 1137 (1982), reasoning that “[u]nder our ‘humane practice’ the initial screening by the judge is the ‘basic determination safeguarding the accused,’ ” this court
“conclude [d] that before any statement by a defendant to law enforcement officers or their agents may be placed before the jury, the Commonwealth must prove voluntariness beyond a reasonable doubt. If the judge concludes that the defendant’s statements are voluntary beyond a reasonable doubt, that conclusion ‘must appear from the record with unmistakable clarity.’ Sims v. Georgia, 385 U.S. 538, 544 (1967). Commonwealth v. Harris, 371 Mass. 462, 472 n.4 (1976). Eisen v. Picard, 452 F.2d 860, 863 (1st Cir. 1971) [cert. denied, 406 U.S. 950 (1972)].” [Footnote omitted.]
*401“Before our decision in Tavares, the Commonwealth was required to prove voluntariness only by a preponderance of the evidence. Commonwealth v. Fournier, 372 Mass. 346, 349 (1977). Commonwealth v. Mahnke, 368 Mass. 662, 680 (1975), cert. denied, 425 U.S. 959 (1976). While the Federal constitutional concern for due process requires only that a defendant’s confession be proved voluntary by a preponderance of the evidence, Lego v. Twomey, 404 U.S. 477 (1972), Tavares established that Massachusetts’ long-standing humane practice requires that both admissions and confessions be proved voluntary beyond a reasonable doubt. Tavares, supra at 152.”
Commonwealth v. Dyke, 394 Mass. 32, 36 (1985).
Thus, in 1982, in Tavares, the court created an exception, limited to defendants’ statements in criminal cases, to the general rule that in all cases, civil and criminal, the judge’s findings of preliminary facts on which the admissibility of evidence depends need only be by a fair preponderance of the evidence. That general rule, except as to the voluntariness of defendants’ statements in criminal cases, is the law in Massachusetts to the present. That general rule, without such an exception, is still the Federal rule. Bourjaily v. United States, 483 U.S. 171, 175 (1987).
The majority states, ante at 382: “The judge concluded, and expressly ruled on the record, that he had found the defendant’s confession voluntary, thereby rejecting the defendant’s claims that the confessions were involuntary because of intoxication.” My review of the record has not uncovered the express finding, ruling or disclosure to which the court refers. In any event, no one, including this court, suggests that the judge expressly stated that he had found the confessions voluntary beyond a reasonable doubt. Instead, the court simply rejects “the defendant’s assertion that the judge may not have reached the determination ‘beyond a reasonable doubt.’ ” Ante at 382. The court says, “The judge submitted the issue of voluntariness to the jury, as he was required to *402do, under comprehensive instructions of law that indicated his awareness of the proper standard of proof. It makes no sense to think that the judge knew the standard which governed the jury’s determination of voluntariness, but may not have apprehended that the same standard applied to his decision on the motion to suppress.” Ante at 382-383. The court “conclude[s] that the record is satisfactory on the point of the necessary preliminary ruling.” Ante at 383.
In denying the defendant’s motion to suppress his confessions as not having been voluntary and in admitting the confessions, did the judge assume that, the burden of proof on the preliminary question of voluntariness, the question being directed to him, was only by a fair preponderance of the evidence as it is in the Federal courts even though ultimately the burden of proving voluntariness to the jury calls for proof beyond a reasonable doubt? Was the judge aware that in the courts of the Commonwealth the general rule has been, and continues to be, that the burden of proof as to preliminary questions of fact on which the admissibility of evidence depends in both civil and criminal cases is by a fair preponderance of the evidence? Was the judge in any event not aware that this court in Tavares had created an exception to the general rule that was critical to this case? How can this court know what the judge’s understanding was in this regard?
In Tavares, the court sought to avoid such crucial uncertainties in future criminal appeals by requiring that a judge’s finding of voluntariness beyond a reasonable doubt be clearly demonstrated by the, record. Id. at 152. See Commonwealth v. Fernette, 398 Mass. 658, 663 (1986) (“If the judge finds that the defendant’s statement is voluntary beyond a reasonable doubt, ‘that conclusion “must appear from the record with unmistakable clarity.” ’ Commonwealth v. Tavares, supra at 153, quoting Sims v. Georgia, 385 U.S. 538, 544 [1967]”). It cannot reasonably and fairly be said in this case that the record shows with unmistakable clarity that the judge found the defendant’s confessions to have been voluntary beyond a reasonable doubt. On the contrary, the record *403is entirely silent with respect to what standard of proof the judge applied in finding, as a preliminary matter, that the proffered statements were voluntary. My view, contrary to that of the court, is that it does make sense to recognize that, although the judge knew the standard that governed the jury’s determination of voluntariness and properly instructed them as to that, he may not have known the standard by which his preliminary determination was governed in the limited situation presented by this case. The judge may well have mistakenly thought that the general rule applied.
In my view, the court’s conclusion that “the record is satisfactory on the point of the necessary preliminary ruling,” ante at 383, is an unwarranted, inappropriate departure from the “humane practice” wisely promoted in Tavares and followed in numerous cases since Tavares.